DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jacob P. Beers (Reg. # 59553) per email communication on 01/08/2021 following a telephone interview on 01/07/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 04/21/2020):

1.	(Currently Amended)	A method of end-to-end data path integrity validation of a service with a data path at Layer 1 and Layer 2 implemented by a network element, the method comprising:
responsive to receipt of a command to initiate a test, sending a check message to verify network elements in the data path are ready to begin a test cycle;
upon receipt of a reply message from each of the network elements in the data path, messaging to the network elements in the data path to coordinate defect and statistics collection messages sent at each of the network elements in the data path, 
wherein the network elements in the data path include two endpoints including the network element and at least one intermediate node, 
wherein each of the other of the two endpoints and the at least one intermediate node sends a corresponding reply message, and 
wherein the defect and statistics collection is at a plurality of layers including a data link layer and one or more of a Media Access Control (MAC), a Reconciliation Sublayer (RS) layer, an Ethernet Physical Coding Sublayer (PCS), and a Physical (PHY) layer;
receiving results for the defect and statistics collection from each of the network elements in the data path; and
summarizing the received results to form a consolidated report for the test across all of the network elements and across all of the plurality of layers in the data path, 
wherein the consolidated report includes defects and alarms per node correlated across the data path at all of the plurality of layers, 
wherein the received results comprise statistics for each interface in the data path, wherein the summarizing comprises correlating the received results to provide a single view across the data path, and 
wherein the messaging is performed using an encapsulation protocol such that control frames take the same data path as the service.  

2.	(Canceled)	
5.	(Canceled)	  

6.	(Currently Amended)	The method of 

13.	(Currently Amended)	An apparatus configured for end-to-end data path integrity validation of a service with a data path at Layer 1 and Layer 2, the apparatus comprising:
circuitry configured to: 
send a check message to verify network elements in the data path are ready to begin a test cycle, responsive to receipt of a command to initiate a test by the apparatus; and 
message to the network elements in the data path, responsive to receipt, by the apparatus, of a reply message from each of the network elements in the data path, to coordinate defect and statistics collection messages sent at each of the network elements in the data path, 
, 
wherein each of the other of the two endpoints and the at least one intermediate node sends a corresponding reply message, and 
wherein the defect and statistics collection is at a plurality of layers including a data link layer and one or more of a Media Access Control (MAC), a Reconciliation Sublayer (RS) layer, an Ethernet Physical Coding Sublayer (PCS), and a Physical (PHY) layer;
circuitry configured to receive results for the defect and statistics collection from each of the network elements in the data path; and
circuitry configured to summarize the received results to form a consolidated report for the test across all of the network elements and across all of the plurality of layers in the data path, 
wherein the consolidated report includes defects and alarms per node correlated across the data path at all of the plurality of layers,
wherein the received results comprise statistics for each interface in the data path, wherein the summarizing comprises correlating the received results to provide a single view across the data path, and
wherein the messaging is performed using an encapsulation protocol such that control frames take the same data path as the service.  

14.	(Canceled)	
15.	(Canceled)	  

18.	(Currently Amended)	A network element configured for end-to-end data path integrity validation of a service with a data path at Layer 1 and Layer 2, the network element comprising:
one or more ports and a switch fabric configured to switch packets between the one or more ports; and
a controller communicatively coupled to the one or more ports and the switch fabric, 
wherein the controller is configured to

message to the network elements in the data path via the one or more ports, responsive to receipt of a reply message from each of the network elements in the data path, to coordinate defect and statistics collection messages sent at each of the network elements in the data path, 
wherein the network elements include two endpoints including the network element and at least one intermediate node, 
wherein each of the other of the two endpoints and the at least one intermediate node sends a corresponding reply message, and 
wherein the defect and statistics collection is at a plurality of layers including a data link layer and one or more of a Media Access Control (MAC),a Reconciliation Sublayer (RS) layer, an Ethernet Physical Coding Sublayer (PCS), and a Physical (PHY) layer,
receive results for the defect and statistics collection from each of the network elements in the data path, and
summarize the received results to form a consolidated report for the test across all of the network elements and across all of the plurality of layers in the data path, 
wherein the consolidated report includes defects and alarms per node correlated across the data path at all of the plurality of layers, 
wherein the received results comprise statistics for each interface in the data path, and wherein the summarizing comprises correlating the received results to provide a single view across the data path, and
wherein the messaging is performed using an encapsulation protocol such that control frames take the same data path as the service.  

19.	(Canceled)	


Reasons for Allowance
Claims 1, 3-4, 6-13, 16-18 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method of end-to-end data path integrity validation of a service with a data path at Layer 1 and Layer 2 implemented by a network element, the method comprising:
responsive to receipt of a command to initiate a test, sending a check message to verify network elements in the data path are ready to begin a test cycle;
upon receipt of a reply message from each of the network elements in the data path, messaging to the network elements in the data path to coordinate defect and statistics collection messages sent at each of the network elements in the data path, 
wherein the network elements in the data path include two endpoints including the network element and at least one intermediate node, 
wherein each of the other of the two endpoints and the at least one intermediate node sends a corresponding reply message, and 
wherein the defect and statistics collection is at a plurality of layers including a data link layer and one or more of a Media Access Control (MAC), a Reconciliation Sublayer (RS) layer, an Ethernet Physical Coding Sublayer (PCS), and a Physical (PHY) layer;
receiving results for the defect and statistics collection from each of the network elements in the data path; and
summarizing the received results to form a consolidated report for the test across all of the network elements and across all of the plurality of layers in the data path, 
wherein the consolidated report includes defects and alarms per node correlated across the data path at all of the plurality of layers, 
wherein the received results comprise statistics for each interface in the data path, wherein the summarizing comprises correlating the received results to provide a single view across the data path, and 
wherein the messaging is performed using an encapsulation protocol such that control frames take the same data path as the service.  


Note that the closest prior art Prakash et al. (US 2013/0219052, “Prakash”) discloses dynamic configuration of interconnected devices for measuring performance in a network. Prakash’s disclosure describes measuring performance characteristics at interconnected network devices. However, the claimed invention discloses data path integrity validation of a service with a data path at layer 1 and layer 2 by collecting 
Note that the second closest prior art Barkai et al. (US 2001/0039577, “Barkai”) discloses root cause analysis in a distributed network management architecture. Barkai’s disclosure describes determining the root cause of an event by detecting the event at a device and finding a data path at the device for each source device. However, the claimed invention discloses data path integrity validation of a service with a data path at layer 1 and layer 2 by collecting defect and statistics at each network node of at least two endpoints and an intermediate point. The claimed invention initiates the integrity test by sending an initiating message and collects defect and statistics collection messages at each of the network elements in the data path. The defect and statistics are collected at multiple layers including a data link layer. The claimed invention summarizes the received results for a consolidated report including defects and alarms at each node correlated across the data path. In particular, Barkai fails to disclose or render obvious collection of defect and statistics messages from each 
Note that the third closest prior art Cheng et al. (US 2016/0134496, “Cheng”) discloses a traffic statistics collection method. Cheng’s disclosure describes a counter adopted as an input control parameter for each type of messages. However, the claimed invention discloses data path integrity validation of a service with a data path at layer 1 and layer 2 by collecting defect and statistics at each network node of at least two endpoints and an intermediate point. The claimed invention initiates the integrity test by sending an initiating message and collects defect and statistics collection messages at each of the network elements in the data path. The defect and statistics are collected at multiple layers including a data link layer. The claimed invention summarizes the received results for a consolidated report including defects and alarms at each node correlated across the data path. In particular, Cheng fails to disclose or render obvious collection of defect and statistics messages from each network node at the specified layers and summarizing a consolidated report for a single view as claimed.
Regarding claims 13 and 18, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3-4, 6-12, 16-17 and 20, these claims depend from one of claims 1, 13 and 18, and thus are allowed for the same reason stated above for claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is 571-272-5009. The examiner can normally be reached on Monday to Friday, 8 A.M to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411